



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Moore, 2012
    ONCA 763


DATE: 20121109

DOCKET: C53361

Simmons, Armstrong and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jerome Moore

Appellant

R. Craig Bottomley and Chris Sewrattan, for the
    appellant

Nadia Thomas, for the respondent

Heard and released orally: November 2, 2012

On appeal from the conviction entered on November 17,
    2010 and the sentence imposed on February 11, 2011 by Justice Julie A. Thorburn
    of the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant appeals a three year sentence of imprisonment imposed for
    theft of a motor vehicle with a value over $5,000. The appellant argues that
    the sentence imposed is demonstrably unfit and outside the range of sentence
    imposed for similar offences and offenders.

[2]

We do not accept this submission.  The circumstances of the offence
    involved a premeditated theft from a car dealership. The appellant presented
    false identification (drivers licence) and went for a test drive with a car
    salesman. He stopped the vehicle on the side of the 427 highway and, after some
    form of interaction in the vehicle, told the salesman to get the fuck out of
    the car. The victim was left terrified by these events.

[3]

The appellant has a lengthy criminal record. At the time of the offence
    he was on probation, subject to a recognizance that prohibited him from driving,
    and he had no drivers licence.

[4]

In the circumstances, we are not persuaded the sentence was demonstrably
    unfit or outside the range of sentence imposed for similar offenders and
    offences.

[5]

Leave to appeal sentence is granted, but the sentence appeal is
    dismissed.

Janet
    Simmons J.A.

Robert P. Armstrong J.A.

David Watt J.A.


